Detailed Action
Status of Claims
In response to the communication filed 10/03/2022. Claims 1-27 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 15-20, & 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier (US Pub No 20120222852 A1).
In regards to claim 1, Pelletier discloses: A method of obtaining at least one fluid sample in a subterranean well, [0001] the method comprising: deploying a fluid sampler tool (100) into the well, [0011] the fluid sampler tool (100) comprising at least one fluid sampler, (104) at least one sampler valve (138) that selectively permits and prevents flow between the fluid sampler and a well fluid source, [0011] a controller (140) that controls operation of the sampler valve, [0012] and at least one sensor (110) that senses a well parameter; [0015] and the controller (140) operating the sampler valve in response to the sensed well parameter being within a first predetermined well parameter range. [0012] [0015] 

In regards to claim 2, Pelletier discloses: in which the controller (140) operating the sampler valve comprises the controller opening the sampler valve in response to the sensed well parameter being within the first predetermined well parameter range; [0011] [0012] [0015] and further comprising the controller closing the sampler valve in response to the sensed well parameter being within a second predetermined well parameter range.  [0011]

In regards to claim 3, Pelletier discloses: in which the at least one sampler valve (138) comprises at least first and second sampler valves, [0011] and the controller (140) operating the sampler valve (138) comprises the -23-controller operating the first sampler valve (138) in response to the sensed well parameter being within the first predetermined well parameter range; [0012] [0015] and further comprising the controller operating the second sampler valve in response to the sensed well parameter being within a second predetermined well parameter range. [0025]

In regards to claim 4, Pelletier discloses: in which the deploying comprises connecting the fluid sampler tool in a tubular string, (Fig 1 Fig 4) so that a flow passage of the tubular string extends longitudinally through the fluid sampler tool. [0043]

In regards to claim 5, following from claim 4, Pelletier discloses: in which the tubular string comprises a drill string; (Fig 4) and further comprising, after the deploying, drilling a wellbore in response to fluid flow through the flow passage. (Fig 4) 

In regards to claim 6, Pelletier discloses: in which the controller operating the sampler valve is performed without communication with any surface location. [0017] [0066]

In regards to claim 7, Pelletier discloses: further comprising installing the fluid sampler external to a carrier of the fluid sampler tool. (Fig 1, 138)

In regards to claim 11, Pelletier discloses: further comprising enclosing the controller in a chamber on a carrier of the fluid sampler tool, [0045] [0013] the chamber being isolated from the well fluid source. [0045] [0013]

In regards to claim 12, following from claim 11, Pelletier discloses: in which the enclosing the controller in the chamber on the carrier comprises mounting the chamber externally on the carrier. [0013] [0045]

In regards to claim 15, Pelletier discloses: in which the fluid sampler tool further comprises a memory (150); [0033] and further comprising storing the sensed well parameter over time in the memory. [0033]

In regards to claim 16, Pelletier discloses: A fluid sampler tool for use in a subterranean well, [0001] the fluid sampler tool (100) comprising: at least one fluid sampler (100) configured to receive a well fluid sample; [0011] at least one sampler valve (138) operable to selectively permit and prevent fluid communication with the fluid sampler; [0011] a controller (140) configured to control operation of the sampler valve (138); [0012] and a carrier (102, 424) configured to connect the fluid sampler tool in a tubular string, [0045] the controller (140) being enclosed within a chamber that is externally accessible on the carrier. [0045]

In regards to claim 17, Pelletier discloses: in which the chamber is formed in a control module mounted externally on the carrier. Fig. 1 [0011] [0045]

In regards to claim 18, Pelletier discloses: further comprising at least one sensor (110) that senses a well parameter. [0015]  

In regards to claim 19, Pelletier discloses: in which the controller (140) is configured to control operation of the sampler valve [0012] in response to the well parameter being within a predetermined well parameter range. [0012] [0015]

In regards to claim 20, Pelletier discloses: in which the at least one sampler valve (138) comprises at least first and second sampler valves, [0011] the controller (140) is configured to operate the first sampler valve (138) in response to the well parameter -27-being within a first predetermined well parameter range, [0012] [0015] and the controller is configured to operate the second sampler valve in response to the well parameter being within a second predetermined well parameter range. [0025]

In regards to claim 22, Pelletier discloses: further comprising a memory (150) configured to store the well parameter as sensed by the sensor over time. [0033]

In regards to claim 23, Pelletier discloses: in which a flow passage extends longitudinally through the carrier, (Fig 4) and the chamber (150) is isolated from the flow passage. (Fig 4)


Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 8 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub No 20120222852 A1) in view of Conner (US Pat No 3665955)

	In regards to claim 8, following from claim 7, Pelletier discloses: the fluid sampler (100) but doesn’t disclose the external layout or installation of the invention but discloses a variety of different possible layouts. [0039] [0045]

However, Conner discloses: in which the installing comprises installing the fluid sampler in a longitudinally extending recess formed externally on the carrier.  (Fig 1) element 10 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to mount the sample collection device of Pelletier to the mounting method of Conner. It is within the capabilities of one of ordinary skill in the art to use a “side pocket” mounting system in Pelletier. 

	In regards to claim 24, following from claim 16, Pelletier discloses: the fluid sampler (100) but doesn’t disclose the external layout or installation of the invention but discloses a variety of different possible layouts. [0039] [0045]

However, Conner discloses: in which the installing comprises installing the fluid sampler in a longitudinally extending recess formed externally on the carrier.  (Fig 1) element 10 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to mount the sample collection device of Pelletier to the mounting method of Conner. It is within the capabilities of one of ordinary skill in the art to use a “side pocket” mounting system in Pelletier. 

Claims 9-10, 13, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub No 20120222852 A1) in view of Rorden (US Pat No 4736791)

	In regards to claim 9, following from claim 1, Pelletier discloses: the fluid sampler tool (100) and in which the controller (140) operating the sampler valve (138) [0017] but does not disclose the means in which the valves (138) open or close via the controller (140). 

	However, Rorden discloses that the valves: comprises an electromechanical actuator; (Fig 1) (Col 4 line 4-10 Col 4 line 46-52) and comprises supplying electrical power to the electromechanical actuator to actuate the sampler valve.  (Col 4 line 46-52)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to use an actuator from Rorden in the sample collection valve of Pelletier. It is within the capabilities of one of ordinary skill in the art to use an actuator and power system to operate the valves. 

	In regards to claim 10, the combination of Pelletier and Rorden discloses: the electromechanical actuator comprises at least one of the group consisting of a solenoid and a motor.  (Col 4 line 46-52)

	I regards to claim 13, following from claim 11, Pelletier discloses: the fluid sampler tool (100) and a sampler valve (138) but does not disclose the means in which the valves (138) open or close.

However, Rorden discloses that the valves: further comprises an electromechanical actuator that actuates the sampler valve; (Fig 1) (Col 4 line 4-10) and in which the enclosing comprises enclosing the electromechanical actuator in the chamber. (Col 4 line 46-52) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to use an actuator from Rorden in the sample collection valve of Pelletier. It is within the capabilities of one of ordinary skill in the art to use an actuator and power system to operate the valves.

In regards to claim 25, following from claim 16, Pelletier discloses: operating a sampler valve (138) but does not disclose the means in which the valves (138) open or close.
However, Rorden discloses that the valves: comprising an electromechanical actuator configured to actuate the sampler valve.  (Fig 1) (Col 4 line 4-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to use an actuator from Rorden in the sample collection valve of Pelletier. It is within the capabilities of one of ordinary skill in the art to use an actuator and power system to operate the valves.

In regards to claim 26, following from claim 25, the combination of Pelletier and Rorden discloses: the electromechanical actuator comprises at least one of the group consisting of a solenoid and a motor.  (Col 4 line 46-52)

In regards to claim 27, following from claim 25, the combination of Pelletier and Rorden discloses: the electromechanical actuator is enclosed in the chamber. (Col 4 line 46-52)

Claims 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US Pub No 20120222852 A1) in view of Clark (US Pub No 20130043874 A1)

In regards to claim 14, following from claim 1, Pelletier discloses: in which the sensor is selected from the group consisting of a pressure sensor, [0010] [0030] however, Pelletier does not disclose the use of a temperature or accelerometer but states that the disclosure of certain censors is not all encompassing. [0034]

However, Clark discloses: a temperature sensor and an accelerometer. [0064] 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an accelerometer and a temperature sensor as taught by Clark in the fluid sample tool of Pelletier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of different sensor data for use by the fluid sample tool. 

In regards to claim 21, following from claim 18, Pelletier discloses: in which the sensor is selected from the group consisting of a pressure sensor, [0010] [0030] however, Pelletier does not disclose the use of a temperature or accelerometer but states that the disclosure of certain censors is not all encompassing. [0034]

However, Clark discloses: a temperature sensor and an accelerometer. [0064] 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an accelerometer and a temperature sensor as taught by Clark in the fluid sample tool of Pelletier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of different sensor data for use by the fluid sample tool. 

Response to Arguments
	Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. Applicant argues the downhole tool of Pelletier does not contain a probe that selectively permit and prevent flow Examiner respectfully disagrees. Examiner views the definition of valve, as “a device for controlling the passage of fluid or air through a tubular especially an automatic device allowing movement in one direction only” the probe in Pelletier targets a specific formation for sampling which is selectively allowing flow and capture by the sampling down hole tool [0011]. Fluid only flows into the sampler when the probe selectively allows fluid flow into the sampling tool, as stated by Applicant “Pelletier describes that the volumetric fluid flow rate of the fluid 154 enters the probes 138 as commanded by the pump 106…) applicant concedes that the device for controlling the passage of fluid through a tubular is the pump, this is referred to as a vacuum valve since the pump creates a negative pressure differential to selectively draw fluid into a tubular or sampler [0021]. Examiner notes the claims presented are exceptionally broad as to the type of valve being used, its location in relation to the formation, and how it selectively allows fluid to flow into the containers. Examiner notes valves are not at the entrance in Fig 1 to the flow line but recessed in the body of the tubular, allowing fluid flow into the tube lines before reaching the target sample formation. Examiner notes that applicant sampler makes no contact with the target formation wall, and relies on pressure differential to pull fluid into the sampling chamber, Applicant uses a mechanical valve while examiner uses a pressure valve with both achieving the same result, keeping liquid out of the sample chamber until desired. 
The controller operates the pump which selectively samples the fluid from the targeted formation using logic [0012]. Applicant further argues that the vacuum valve would not be operable in response to a predetermined well parameter, examiner respectfully disagrees as a target formation is a specific well parameter, examiner views the parameter in prior art being the depth of the target formation and the range being the top of the target formation and bottom of the formation. 
Applicant argues in regards to claim 16 that the fluid sampler of Pelletier does not disclose or suggest the logic (140) is enclosed within a chamber that is externally accessible on the downhole tool. Examiner respectfully disagrees, Fig 1 element 166 is the surface with logic element 140 apart of the module shown being downhole on fluid sampling device element 104. Examiner respectfully disagrees with applicant that Pelletier does not anticipate claim 16 as Pelletier discloses the outer wall can be used to enclose the downhole tools, when removed would be externally accessible on the carrier. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
	
	
	/NICHOLAS D WLODARSKI/            Examiner, Art Unit 3672